Citation Nr: 1225712	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spastic flat foot, bilateral bunions, status-post bunionectomy and osteotomy, left great toe, syndactylization fourth and fifth toes bilaterally and exostectomy medial side right and left fifth toes (hereinafter, "bilateral foot disorder.") and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to May 1975.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen the previously denied claim of service connection for a bilateral foot disorder.

The Board observes that the RO subsequently made an implicit determination that new and material evidence had been received in that it adjudicated the merits of the underlying service connection claim via a March 2010 Supplemental Statement of the Case (SSOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons detailed below, the Board does find that new and material evidence has been received in order to reopen the previously denied bilateral foot disorder claim.  However, as addressed in the REMAND portion of the decision below, further development is required for adjudication of the underlying service connection claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that the Veteran also initiated an appeal to an August 2009 rating decision which denied his claim for a rating in excess of 10 percent for his service-connected pseudofolliculitis barbae.  However, he did not perfect his appeal by filing a timely Substantive Appeal after an SOC was promulgated on this issue in January 2010.  Consequently, the Board does not have jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was originally denied for the Veteran's bilateral foot disorder by a July 1987 rating decision, and this denial was upheld by the Board in September 1988.

3.  Rating decisions promulgated in June 2003 and October 2006 found that new and material evidence had not been received to reopen the Veteran's claim of service connection for a bilateral foot disorder.  He was informed of these decisions, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service connection for a bilateral foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral foot disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a bilateral foot disorder.  Therefore, no further discussion of the VCAA is warranted regarding this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection was originally denied for the Veteran's bilateral foot disorder by a July 1987 rating decision, and this denial was upheld by the Board in September 1988.  Thereafter, rating decisions promulgated in June 2003 and October 2006 found that new and material evidence had not been received to reopen the Veteran's claim of service connection for a bilateral foot disorder.  He was informed of these decisions, including his right to appeal, and did not appeal.  While a letter from the Social Security Administration was associated with the claims folder within one year of the 2003 decision, which showed that the Veteran was found to be disabled, there is no indication in that letter that the Veteran had a disability of the feet that was incurred or aggravated during service.  Thus, the letter does not constitute new and material evidence pursuant to 38 C.F.R. § 3.156(b).  Consequently, these decisions are now final.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Here, the evidence of record at the time of the prior denials includes statements by the Veteran, his service treatment records, as well as post-service medical records which cover a period through 2006.

The Veteran's service treatment records reflect, in pertinent part, that his feet were clinically evaluated as normal on his September 1972 enlistment examination.  On a concurrent Report of Medical History, he checked the box to indicate that he had not experienced foot trouble.  Thereafter, records dated in May 1974 reflect treatment for bilateral foot pain.  Podiatry clinic records note that he had an 8 year history of painful protrusion on the lateral side of both great toes.  These records also noted that the duration of the condition was "since childhood."  Other records dated in May 1974 include an assessment of hallux valgus.  He was placed on physical profile in June 1974 due to painful bunions of both feet.  Records dated in November 1974 note that the Veteran complained of pain in both great toes for the last 3 to 4 years, especially at the end of the day.  In January 1975, he had surgery on his left foot, at which time he complained of pain in the left foot for the last 4 to 5 years.  He reported that he had a moderate bunion deformity in Junior High School, then was stepped on the foot, and since then had had intermittent pain in the bunion area.  His feet were again clinically evaluated as normal on an April 1975 expiration of term of service examination.

Following the Veteran's May 1975 separation from active duty, various medical records, to include service treatment records from Reserve duty, show findings of and treatment for the Veteran's bilateral foot disorder.

A May 1987 VA medical examination of the Veteran's feet found, in part, that his bilateral foot condtion was a congenital or developmental phenomena and not related to any condition that he developed while in the service, but was recognized while in the service.

The July 1987 rating decision which originally denied service connection for a bilateral foot disorder found that the Veteran's bilateral foot disabilities existed prior to entry on active duty and were not permanently aggravated beyond the natural progression of the condtion(s).  It was also stated that the January 1975 in-service surgery was held to be remedial type surgery.

The September 1988 Board decision which upheld the July 1987 rating decision found that the evidentiary record clearly and unmistakably showed that bunions of both feet existed prior to the Veteran's entrance into active service; that the bunions were a congenital or developmental disorder; that no increase in the underlying pathology of the pre-existing bunions was present at the time of the Veteran's discharge from service; and that surgical treatment administered during service was provided for the purpose of ameliorating the pre-existing foot disorder, and did not produce an increase in severity of the underlying pathology.  Consequently, the Board concluded that the presumption of soundness at entrance, with respect to the existence of bunions of the feet, was rebutted; and that bunions of both feet were neither incurred in or aggravated by service.

The medical records added to the file subsequent to the September 1988 Board decision to the time of the most recent denial in October 2006 continued to show that the Veteran had a bilateral foot disorder(s), and received treatment therefor.  

As already stated, both the June 2003 and October 2006 rating decision found that new and material evidence had not been received to reopen the previously denied claim of service connection for a bilateral foot disorder.  

The evidence added to the record since the last prior denial in October 2006 includes additional statements by and on behalf of the Veteran, as well as additional post-service medical records which cover a period through 2010 and include records from the Social Security Administration (SSA).

In pertinent part, the additional evidence includes a May 2009 statement from Dr. H. G., DPM, who noted that he had seen the Veteran in the podiatry clinic several times over the past few years; that the Veteran had continued pain in and around the first metatarsal phalangeal joint bilaterally of several years duration; that he had problems with painful bunions bilaterally during his active duty; and that his records indicated that he had left bunion surgery in January 1975.  Based on the records before him and examination of the Veteran, Dr. H.G. opined that it was as likely as not that this condtion "may have been aggravated" by the Veteran's military service.

In short, there is competent medical evidence which suggests that the Veteran's bilateral foot disorder may have been aggravated by his military service.  No such evidence was of record at the time of the prior denials, and this evidence goes to the basis of the original denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a bilateral foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral foot disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Initially, the Board notes that Dr. H. G. expressed his opinion in terms that the bilateral foot condition "may have been aggravated" by the Veteran's military service.  The Court has previously found that purely speculative medical opinions do not provide the degree of certainty required for valid opinion as to the etiology of a claimed disability.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

The Board also notes that the Veteran was accorded a VA medical examination regarding this case in February 2010, at which the examiner indicated that the VA claims folder had been reviewed.  Following evaluation of the Veteran, the examiner opined that the current foot condition (hallux limitus bilateral with metatarsalgia bilaterally) was less likely a result of the condtion that the Veteran was treated for while in the military as the Veteran had problems with his bilateral feet prior to entering the military.  The examiner also noted that the Veteran underwent surgery for left foot condition while in the military, and the condtion resolved upon leaving the military.

The Board finds, however, that the February 2010 VA examiner's opinion, as currently worded, does not correspond to the legal standard required in cases such as this where a condition was not noted at the time of the enlistment examination.  As detailed above, for conditions not noted on entry, there must be clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Consequently, the Board must also find that the February 2010 VA examination is not adequate for resolution of this case.

In view of the foregoing, the Board finds that clarification must be obtained from the February 2010 VA examiner under the correct legal standard.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's bilateral foot disorder should be obtained while this case is on remand.  In this regard, it is noted that the Veteran reported having surgery privately after his release from active service.  

In addition, as the Veteran reported that the boots he wore during service, including Reserve service, resulted in problems, this raises the issue of whether his disability was aggravated during Reserve service.  Accordingly, his Reserve service personnel records should be obtained and verification of his periods of active duty for training and inactive duty for training should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his feet both prior to his active service and thereafter, including the records of private surgery.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's service personnel records from his Reserve service and seek verification of his periods of active duty for training and inactive duty for training.   

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the February 2010 VA examiner for review and clarification of the opinion expressed in the examination report.

(i)  The examiner should explain with regard to the disability of the feet whether the Veteran has a congenital or developmental defect or a disease of the feet.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If he has a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the feet.

(iii)  If it is a disease, state whether it is clear and unmistakable (undebatable) that the disability of the feet pre-existed his period of active service from September 1972 to May 1975.

(iv)  State whether it is clear and unmistakable (undebatable) that the disability WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's period of active service from September 1972 to May 1975.  In this regard, the Veteran asserts that the boots he wore in service caused problems.  

(v)  If any responses above are negative, provide an opinion as to whether the current disability of the feet at least as likely as not (a probability of 50 percent or greater) began in or is related to active service from September 1972 to May 1975.

  (vi)  With regard to his Reserve service, is it at least as likely as not that he has a disability of the feet that was incurred or aggravated during a period of active duty for training or that he was disabled from an injury incurred during a period of inactive duty for training. 

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

A complete rationale for any opinion expressed must be provided.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


